        Case 1:18-cv-12122-WGY Document 228 Filed 04/30/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 Kevin Moitoso, Tim Lewis, Mary Lee Torline, and           Case No. 1:18-cv-12122-WGY
 Sheryl Arndt, individually and as representatives of
 a class of similarly situated persons, and on behalf
 of the Fidelity Retirement Savings Plan,

                         Plaintiffs,
 v.

 FMR LLC, the FMR LLC Funded Benefits
 Investment Committee, the FMR LLC Retirement
 Committee, Fidelity Management & Research
 Company, FMR Co., Inc., and Fidelity Investments
 Institutional Operations Company, Inc.,

                         Defendants.


                      JOINT WAIVER OF USE OF ADVISORY JURY

       In light of the Court having ruled on breach of duty issues in its ruling dated March 27,

2020, the nature and scope of the remaining issues to be tried, and considerations relating to

COVID-19, Plaintiffs Kevin Moitoso, Tim Lewis, Mary Lee Torline, and Sheryl Arndt

(“Plaintiffs”) and Defendants FMR LLC, the FMR LLC Funded Benefits Investment Committee,

the FMR LLC Retirement Committee, Fidelity Management & Research Company, FMR Co.,

Inc., and Fidelity Investments Institutional Operations Company, Inc. (“Defendants”), by and

through their attorneys, hereby jointly waive any right or entitlement to, and any request for the

empanelment of, an advisory jury under the Court’s Order dated October 8, 2019 (ECF No. 173),

and stipulate and agree that it is the parties’ joint view that a bench trial of this matter would be

advisable without empaneling an advisory jury.




                                                  1
        Case 1:18-cv-12122-WGY Document 228 Filed 04/30/20 Page 2 of 3




                                    Respectfully Submitted,

Dated: April 30, 2020               NICHOLS KASTER, PLLP

                                    s/Kai Richter
                                    Kai Richter (admitted pro hac vice)
                                    Paul J. Lukas (admitted pro hac vice)
                                    James H. Kaster (admitted pro hac vice)
                                    Brock J. Specht (admitted pro hac vice)
                                    Carl F. Engstrom (admitted pro hac vice)
                                    Jacob T. Schutz (admitted pro hac vice)
                                    Mark E. Thomson (admitted pro hac vice)
                                    Grace I. Chanin (admitted pro hac vice)
                                    NICHOLS KASTER, PLLP
                                    4600 IDS Center
                                    80 S. 8th Street
                                    Minneapolis, Minnesota 55402
                                    (612) 256-3200
                                    krichter@nka.com
                                    lukas@nka.com
                                    kaster@nka.com
                                    bspecht@nka.com
                                    cengstrom@nka.com
                                    jschutz@nka.com
                                    mthomson@nka.com
                                    gchanin@nka.com

                                    Jason M. Leviton (BBO #678331)
                                    Jacob A. Walker (BBO #688074)
                                    BLOCK & LEVITON LLP
                                    260 Franklin Street, Suite 1860
                                    Boston, Massachusetts 02110
                                    (617) 398-5600
                                    jason@blockesq.com
                                    jacob@blockesq.com

                                    ATTORNEYS FOR PLAINTIFFS


Dated: April 30, 2020               GOODWIN PROCTER LLP

                                    s/John J. Falvey, Jr.
                                    John J. Falvey, Jr. (BBO #542674)
                                    Alison V. Douglass (BBO #646861)
                                    David Rosenberg (BBO #679434)
                                    Benjamin S. Reilly (BBO #693742)

                                      2
        Case 1:18-cv-12122-WGY Document 228 Filed 04/30/20 Page 3 of 3




                                             GOODWIN PROCTER LLP
                                             100 Northern Avenue
                                             Boston, Massachusetts 02210
                                             (617) 570-1000
                                             jfalvey@goodwinlaw.com
                                             adouglass@goodwinlaw.com
                                             drosenberg@goodwinlaw.com
                                             breilly@goodwinlaw.com

                                             ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE
       I hereby certify that on April 30, 2020, a true and correct copy of the foregoing was served

by CM/ECF to the parties registered to the Court’s CM/ECF system.

Dated: April 30, 2020                                s/ Kai Richter
                                                     Kai Richter




                                                3
